UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K /A (Mark One) ☒ ANNUAL REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2014 ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-139298 Bridgeline Digital, Inc. (Exact name of registrant as specified in its charter) Delaware 52-2263942 State or Other Jurisdiction of Incorporation IRS Employer Identification No. 80 Blanchard Road Burlington, Massachusetts (Address of Principal Executive Offices) (Zip Code) (781) 376-5555 (Registrant’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, $0.001 par value per share The NASDAQ Stock Market, LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes ☐ No ☒ Indicate by check mark if the registrant in not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes ☐ No ☒ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. ☒ 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-acceleratedfiler ☐ (Do not check if a smaller reportingcompany) Smallerreportingcompany ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes ☐ No ☒ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $19,525,963 based on the closing price of $1.01 of the issuer’s common stock, par value $.001 per share, as reported by the NASDAQ Stock Market on March 31, 2014. On January 23, 2015, there were 21,974,529 shares of the registrant’s common stock outstanding. EXPLANATORY NOTE Bridgeline Digital Inc. (“we”, “our”, and “us”) is filing this Amendment No. 1 on Form 10-K/A to amend its Annual Report on Form 10-K for the year ended September 30, 2014 which was filed with the U.S. Securities and Exchange Commission (“SEC”) on December 29, 2014 (“Original Filing”). The purpose of this Amendment No.1 is to include information required in Part III (Items 10,11,12,13 and 14), which was incorporated by reference to our definitive proxy statement in the Original Filing. As we will not be filing a definitive proxy statement within 120 days after the end of our 2014 fiscal year end, we are filing this Form 10-K/A to include the required information pursuant to Regulation 14A of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”). This Form 10-K/A is not intended to amend or otherwise update other information in the Original Filing but for those items expressly identified above. Accordingly, the Form 10-K/A should be read in conjunction with the Original Filing and with our filings made with the SEC subsequent to the filing of the Original Filing. Lastly, as required by Rule12b-15 under the Exchange Act, new certifications by our Principal Executive Officer and Principal Financial Officer as filed as exhibits to the Form 10-K/A under Item 15 of Part IV hereof. 2 TABLE OF CONTENTS PAGE PART III Item 10. Directors, Executive Officers, and Corporate Governance 4 Item 11. Executive Compensation 8 Item 12. Security Ownership of Certain Beneficial Owners and Management and RelatedStockholderMatters 11 Item 13. Certain Relationships and Related Transactions, and Director Independence 14 Item 14. Principal Accounting Fees and Services 15 PART IV Item 15. Exhibits, Financial Statement Schedules 16 Signatures 3 PART III Item 10. Directors, Executive Officers and Corporate Governance. The following table sets forth information regarding our directors and executive officers: Name Age Position Director since Thomas Massie 53 Chairman, Chief Executive Officer and President Kenneth Galaznik 63 Director (1)(2)(4) Joni Kahn 59 Director (1)(2)(3)(4) Scott Landers 44 Director(1)(2)(3)(4) Michael Taglich 59 Director Michael Prinn 41 Executive Vice President and Chief Financial Officer Brett Zucker 42 Executive Vice President and Chief Technical Officer Member of the Audit Committee. Member of the Compensation Committee. Member of the Nominating and Governance Committee. Independent director. 4 All directors hold office for a three year term following their election at the annual meeting and/or until their successors are elected and qualified. Information with respect to the business experience and affiliation of our directors is set forth below: Thomas Massie has served as our Chairman of the Board, President and Chief Executive Officer since our inception. From 1991 to 2000, Mr. Massie was the founder, Chairman of the Board and Chief Executive Officer of Focus Enhancements, a publicly-held developer of proprietary video conversion ASIC chip technology that had technology alliances with companies such as Intel, Microsoft, Apple Computer, Thompson, Philips, SONY, Nokia, and Zenith. Mr. Massie led Focus Enhancements from concept to a public market capitalization of $230 million. From 1986 to 1991, Mr. Massie was the founder and Chairman of the Board of Mass Microsystems, a publicly-held developer of proprietary multimedia products. Mr. Massie led Mass Microsystems from inception to a public market capitalization of $75 million. From 2002 to 2007, Mr. Massie was a member of the Board of Directors of MapInfo Corporation, a publicly-held developer of location intelligence software. Mr. Massie was the Chairman of MapInfo's Corporate Governance Committee and a member of its Audit and Compensation Committees. In April 2007, MapInfo was acquired by Pitney-Bowes for $480 million. In addition, Mr. Massie is a member of the National Association of Directors and was a non-Commissioned Officer in the United States Army, 101st Airborne Division. As our President and Chief Executive Officer, and as former chief executive officer of two other technology companies, Mr. Massie brings to our Board strategic vision, leadership and operational experience. Kenneth Galaznik has been a member of our Board of Directors since 2006. Mr. Galaznik is the Chairman of the Company’s Audit Committee and a member of the Compensation Committee. Since 2005, Mr. Galaznik has been the Senior Vice President, Chief Financial Officer and Treasurer of American Science and Engineering, Inc., a publicly held supplier of X-ray inspection and screening systems with a public market cap of over $370 million. From August 2002 to February 2005, Mr. Galaznik was Vice President of Finance of American Science and Engineering, Inc. From November 2001 to August 2002, Mr. Galaznik was self-employed as a consultant. From March 1999 to September 2001, he served as Vice President of Finance at Spectro Analytical Instruments, Inc. and has more than 35 years of experience in accounting and finance positions. Mr. Galaznik holds a B.B.A. degree in accounting from The University of Houston. Mr. Galaznik brings extensive experience to our Board and our Audit Committee as an experienced senior executive, a financial expert, and as chief financial officer of a publicly-held company. Joni Kahn has been a member of our Board of Directors since April 2012. Ms. Kahn is the Chairperson of the Compensation Committee and a member of the Audit and the Nominating and Governance Committees. Her experience spans SaaS and On Premise software companies and global system integration firms, which enables a differentiated view into today’s market. Since early 2013, Ms. Kahn has been the Senior Vice President of Global Services for Big Machines, Inc., which was acquired by Oracle in October 2013. From 2007 to 2012, Ms. Kahn was Vice President of Services for HP’s Enterprise Security Software group. From 2005 to 2007, Ms. Kahn was the Executive Vice President at BearingPoint where she managed a team of over 3,000 professionals and was responsible for North American delivery of enterprise applications, systems integration and managed services solutions. Ms. Kahn also oversaw global development centers in India, China and the U.S. From 2002 to 2005, Ms. Kahn was the Senior Group Vice President for worldwide professional services for Business Objects, a business intelligence software maker based in San Jose, where she led the applications and services division that supported that company's transformation from a products company to an enterprise solutions company. Business Objects was acquired by SAP in 2007. From 2000 to 2007, Ms. Kahn was a Member of the Board of Directors for MapInfo, a global location intelligence solutions company. She was a member of MapInfo’s Audit Committee and the Compensation Committee. MapInfo was acquired by Pitney Bowes in 2007.From 1993 to 2000, Ms. Kahn was an Executive Vice President and Partner of KPMG Consulting, where she helped grow the firm’s consulting business from $700 million to $2.5 billion. Ms. Kahn received her B.B.A in Accounting from the University of Wisconsin – Madison. Scott Landers has been a member of our Board of Directors since 2010. Mr. Landers is the Chairman of the Nominating and Governance Committee and a member of the Audit and the Compensation Committees. Since July 2008, Mr. Landers has been the Senior Vice President, Chief Financial Officer and Treasurer for Monotype Imaging Holdings Inc., a leading provider of typefaces, technology and expertise that enable the best user experiences and sure brand integrity.Monotype is a publicly-held company with a market cap of over $1 billion.Prior to joining Monotype, from September 2007 until July 2008, Mr. Landers was the Vice President of Global Finance at Pitney Bowes Software, a $450 million division of Pitney Bowes, a leading global provider of location intelligence solutions. From 1997 until September 2007, Mr. Landers held several senior finance positions, including Vice President of Finance and Administration, at MapInfo, a publicly-held company which was acquired by Pitney Bowes in April 2007.Earlier in his career, Mr. Landers was a Business Assurance Manager with Coopers & Lybrand.Mr. Landers is a Certified Public Accountant and holds a bachelor's degree in accounting from Le Moyne College in Syracuse, N.Y. and a master’s degree in business administration from The College of Saint Rose in Albany, N.Y.Mr. Landers brings extensive experience to our Board and our Audit Committee as an experienced senior executive, a financial expert, and as chief financial officer of a publicly-held company. 5 Michael Taglich joined the Board of Directors in 2013. He is the Chairman and President of Taglich Brothers, Inc., a New York City based securities firm which he co-founded in 1992. Taglich Brother’s Inc. focuses on public and private micro-cap companies in a wide variety of industries. He is currently the Chairman of the Board of each Air Industries Group Inc., a publicly traded aerospace and defense company (NYSE AIRI), and BioVentrix, Inc., a privately held medical device company whose products are directed at heart failure treatment. He also serves as a director of a number of other private companies, and is a director of Caldera Pharmaceuticals Inc, a drug screening company. Michael Taglich brings extensive professional experience which spans various aspects of senior management, including finance, operations and strategic planning. Mr. Taglich has more than 27 years of financial industry experience, and served on his first public board over 20 years ago. Brett Zucker has been a senior executive at Bridgeline Digital since 2002. Since 2006, Mr. Zucker has been our Executive Vice President and Chief Technical Officer. From 2002 to 2006, Mr. Zucker was a senior executive of the Company's New York business unit. Prior to joining Bridgeline Digital, Mr. Zucker was the Director of Development and Delivery for Lead Dog Digital, Inc., a custom Web application development company Bridgeline Digital acquired in 2002. Prior to joining Lead Dog Digital in September 2000, Mr. Zucker served in management positions with AppNet and Agency.com.Mr. Zucker is a member of the Board of Directors of Content Management Professionals, an independent national organization with over 25,000 members. Mr. Zucker holds a B.S. degree in Electrical Engineering from Cornell University and an M.B.A. degree from Harvard Business School. Michael D. Prinn has been our Executive Vice President and Chief Financial Officer since October 2012. Mr. Prinn joined Bridgeline Digital in August 2010 as our Vice President of Finance as was subsequently promoted to the position of Chief Accounting Officer and Executive Vice President of Finance.Prior to joining Bridgeline Digital, from 2006 to 2010, Mr. Prinn was a Senior Manager and Controller at Sapient, a $1.4 billion publicly-held global integrated marketing and technology services company. From 2003 to 2006 Mr. Prinn was the Corporate Controller for SensAble Technologies, a developer of 3D touch-enabled digital solutions. Prior to joining SensAble Technologies, Mr. Prinn was an Audit Manager in Arthur Andersen’s High Tech Audit Practice. Mr. Prinn received his B.S. in Accounting from Boston College and is a Certified Public Accountant. 6 COMMITTEES OF THE BOARD OF DIRECTORS The Company has an Audit Committee, a Compensation Committee and a Nominating and Corporate Governance Committee. Audit Committee The Audit Committee assists the Board in the oversight of the audit of our consolidated financial statements and the quality and integrity of our accounting, auditing and financial reporting processes. The Audit Committee is responsible for making recommendations to the Board concerning the selection and engagement of independent registered public accountants and for reviewing the scope of the annual audit, audit fees, results of the audit and auditor independence. The Audit Committee also reviews and discusses with management and the Board such matters as accounting policies, internal accounting controls and procedures for preparation of financial statements. Our Audit Committee is comprised of Mr. Galaznik (Chair), Ms. Kahn and Mr. Landers. Our Board has determined that each of the members of the Audit Committee meet the criteria for independence under the standards provided by the Nasdaq Stock Market. The Board of Directors has adopted a written charter for the Audit Committee. A copy of such charter is available on the Company's website, www.bridgeline.com . During Fiscal 2014, the Audit Committee met four times. Each member of the Audit Committee attended each such meeting. The Chairman of the Audit Committee was present at all meetings. Audit Committee Financial Expert. Our Board has also determined that each of Mr. Galaznik and Mr. Landers qualifies as an "audit committee financial expert" as defined under Item 407(d) (5) of Regulation S-K and as an independent director as defined by the Nasdaq listing standards. Compensation Committee The Compensation Committee evaluates the performance of our senior executives, considers the design and competitiveness of our compensation plans, including the review of independent research and data regarding compensation paid to executives of public companies of similar size and geographic location, reviews and approves senior executive compensation and administers our equity compensation plans. In addition, the Committee also conducts reviews of executive compensation to ensure compliance with Section 162(m) of the Internal Revenue Code of 1986, as amended. Our Compensation Committee is comprised of Ms. Kahn (Chair), Mr. Galaznik and Mr. Landers, all of whom are independent directors. The Board of Directors has adopted a written charter for the Compensation Committee. A copy of such charter is available on the Company's website, www.bridgeline.com . During Fiscal 2014, the Compensation Committee acted eleven times by unanimous written consent. Nominating and Corporate Governance Committee The Nominating and Governance Committee identifies candidates for future Board membership and proposes criteria for Board candidates and candidates to fill Board vacancies, as well as a slate of directors for election by the shareholders at each annual meeting. The Nominating and Governance Committee also annually assesses and reports to the Board on Board and Board Committee performance and effectiveness and reviews and makes recommendations to the Board concerning the composition, size and structure of the Board and its committees. A copy of such charter is available on the Company's website, www.bridgeline.com . Our Nominating and Governance Committee is comprised of Mr. Landers (Chair) and Ms. Kahn, each of whom are independent directors. During Fiscal 2014, the Nominating and Governance Committee met four times. SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”) requires the Company’s executive officers, directors and persons who beneficially own more than 10% of a registered class of the Company’s equity securities (collectively, the “Reporting Persons”) to file certain reports regarding ownership of, and transactions in, the Company’s securities with the Securities and Exchange Commission (the “SEC”). These officers, directors and stockholders are also required by SEC rules to furnish the Company with copies of all Section 16(a) reports that they file with the SEC. Based solely on review of the copies of such forms received by the Company with respect to 2014, the Company believes that all of the filing obligations of officers, directors and 10% stockholders under section 16(a) during 2014 have been fulfilled. 7 Code of Conduct and Ethics The Company's Board of Directors has adopted a Code of Ethics within the meaning of Item 406(b) of Regulation S-K of the Securities Act that applies to all of the Company's officers and employees, including its principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. The Code of Ethics codifies the business and ethical principles that govern the Company's business. A copy of the Code of Ethics is available on the Company's website www.bridgeline.com. The Company intends to post amendments to or waivers from its Code of Ethics (to the extent applicable to its principal executive officer, principal financial officer or principal accounting officer) on its website. Item 11. Executive Compensation. The following Summary Compensation Table sets forth the total compensation paid or accrued for the fiscal years ended September 30, 2014 and September 30, 2013 for our principal executive officer and our other two most highly compensated executive officers who were serving as executive officers on September 30, 2014. We refer to these officers as our named executive officers. Name and Principal Position Fiscal Year End Salary Bonus Option Awards All Other Compensation Total Thomas Massie President and Chief $ $ $ — $ Executive Officer andDirector $ $ — $ 22,221 $ Michael Prinn Executive Vice $ $ $ — $ President and Chief Financial Officer $ $ $ — $ Brett Zucker Executive Vice $ $ $ — $ President and Chief Technology Officer $ $ — — $ Represents the aggregate grant date fair value of the entire stock option awards for the fiscal years ended September 30, 2014 and 2013, in accordance with Financial Accounting Standards Board Accounting Standards Codification Topic 718 (“ASC 718”), excluding the impact of estimated forfeitures of stock options. None of the stock option awards listed above were exercised in the fiscal years ended September 30, 2014 and 2013, and the amounts set forth above do not represent amounts actually received by the executives. Represents amounts paid by the Company for life insurance premiums. Included in Mr. Zucker’s bonus awards for the fiscal year ended September 30, 2014 is a one-time bonus award of $128,000. If Mr. Zucker terminates his employment prior to June 1, 2015, he is required to remit half of the award back to the Company. Emp l oyment Agreements Thomas Massie We have entered into an employment agreement with Thomas Massie, our President and Chief Executive Officer, to provide executive management services. The agreement had an initial term of three years commencing on October 1, 2001 and was renewed in each of 2004, 2007, 2010 and 2013 each for three-year terms. The term of the agreement is automatically extended so that it always has an effective period of three years. Both the annual salary and bonus are subject to periodic review and adjustment by our Board of Directors. The agreement may be terminated by (i) us, in the event of Mr. Massie's death, resignation, retirement or disability, or for or without cause, or (ii) Mr. Massie for good reason. In the event that Mr. Massie is terminated by us without cause or Mr. Massie resigns for good reason, he is entitled to receive severance payments equal to three times his total annual compensation. 8 Michael Prinn We have entered into an employment agreement with Michael Prinn, our Executive Vice President and Chief Financial Officer, to provide executive management services. The agreement has an initial term of one year beginning October 1, 2013 and renews for successive periods of one year if the Company provides written notice of renewal not less than 60 days prior to the end of the initial term. Mr. Prinn’s employment agreement was renewed for the successive period beginning October, 2014. The agreement may be terminated by (i) us, in the event of Mr. Prinn's death, resignation, retirement or disability, or for or without cause, or (ii) Mr. Prinn for good reason. In the event that Mr. Prinn is terminated by us without cause or Mr. Prinn resigns for good reason, he is entitled to receive severance payments equal to six months of salary and bonus. In addition, any stock option awards that are not exercisable will be immediately vested and exercisable. Brett Zucker We have entered into an employment agreement with Brett Zucker, our Executive Vice President and Chief Technology Officer, to provide executive management services The agreement has an initial term of one year beginning October 1, 2013 and renews for successive periods of one year if the Company provides written notice of renewal not less than 60 days prior to the end of the initial term. Mr. Zucker’s employment agreement was renewed for the successive period beginning October 1, 2014. The agreement may be terminated by (i) us, in the event of Mr. Zucker's death, resignation, retirement or disability, or for or without cause, or (ii) Mr. Zucker for good reason. In the event that Mr. Zucker is terminated by us without cause or Mr. Zucker resigns for good reason, he is entitled to receive severance payments equal to six months of salary and bonus. In addition, any stock option awards that are not exercisable will be immediately vested and exercisable. Outstanding Equity Awards at Fiscal 2014 Year-End The following table sets forth information concerning outstanding stock options for each named executive officer as of September 30, 2014. Name Grant Date Number of Securities Underlying Unexercised Options Excercisable (1) Number of Securities Underlying Unexercised Options Unexercisable Exercise price ($/sh) Option Expiration Date Thomas Massie (1) 10/09/2008 - $ 10/09/2018 10/28/2011 $ 10/28/2021 11/30/2011 $ 11/30/2021 02/16/2012 $ 02/16/2022 01/22/2014 - $ 01/22/2024 Michael Prinn (1) 10/28/2011 $ 10/28/2021 11/29/2011 $ 11/29/2021 10/19/2012 $ 10/19/2022 12/09/2013 - $ 12/09/2023 Brett Zucker (1) 10/09/2008 - $ 10/09/2018 10/28/2011 $ 10/28/2021 11/29/2011 $ 11/29/2021 12/09/2013 - $ 12/09/2023 Shares vest in equal installments upon the anniversary date of the grant over three years. Stock option awards granted as part of October 28, 2011 repricing program, offered employees the opportunity to exchange and forfeit options previously granted for new options grants of the same amount with a) a grant exercise price of $0.67, the fair market value on October 28, 2011 and b) a new three-year vesting schedule beginning October 28, 2011.Mr. Massie exchanged 300,000 previously granted options for a new grant with an incremental grant date fair value of $41,500. Mr. Prinn exchanged 60,000 previously granted options for a new grant with an incremental grant date fair value of $6,600.Mr. Zucker exchanged 75,000 previously granted options for a new grant with an incremental grant date fair value of $11,250. 9 Director Compensation The following table sets forth information concerning the compensation of our Directors who are not named executive officers for the fiscal year ended September 30, 2014. Name Fees Earned or Paid in Cash or Stock(1) Option Awards (2) All Other Compensation Total Kenneth Galaznik — Joni Kahn — Scott Landers — Michael Taglich — (1) A portion of the fees paid to the Directors were paid in common stock. During fiscal 2014, a total of 56,897 shares were issued with a fair market value at the date of grant of $66,000, as follows: Name Shares Issued Fair Market Value Kenneth Galaznik Joni Kahn Scott Landers Michael Taglich Total Two other Directors whose terms expired in fiscal 2014 received cash compensation in payment for their fees. Mr. John Cavalier was paid $23,000 and Mr. Robert Hegarty was paid $23,000. Their terms expired on August 15, 2014. Represents aggregate grant date fair value of the entire stock option awards for the fiscal year ended September 30, 2014 in accordance with Financial Accounting Standards Board Accounting Standards Codification Topic 718 (“ASC 718”), excluding the estimated impact of forfeitures of stock option grants.None of the stock option awards listed above were exercised in the fiscal year ended September 30, 2014, and the amounts set forth above do not represent amounts actually received by the Directors. The following table sets forth the following aggregate number of shares under outstanding stock options plans held by Directors who are not named executive officers as of the fiscal year ended September 30, 2014. Name Number of Shares Underlying Outstanding Stock Options Kenneth Galaznik Joni Kahn Scott Landers Michael Taglich The non-employee members of the Company's Board of Directors are compensated as follows: ● Cash Compensation. Each outside director receives an annual retainer of $12,000 and is compensated $1,500 for each meeting such director attends in person. Members of the Audit Committee receive additional annual compensation of $3,000. ● Option Grants. Unless otherwise determined by the Board of Directors, outside directors each receive annual grants of options to purchase 10,000 shares of our common stock at an exercise price equal to the fair market value of the shares on the date of grant. The options vest over three years in equal installments on the anniversary of grant. New directors receive options to purchase 25,000 shares of our common stock at the then current fair market value upon election to the Board.During the fiscal year ended September 30, 2014, outside directors each received stock options to purchase 20,000 shares of common stock. 10 ● Committee Chair Bonus. The Chair of our Audit Committee receives an additional annual fee of $10,000. The Chairs of our Compensation Committee and Nominating and Corporate Governance Committee each receive an additional annual fee of $5,000. These fees are payable in lump sumsin advance. Other directors who serve on our standing committees, other than the Audit Committee, do not receive additional compensation for their committee services. Item 1 2 . Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Beneficial ownership is determined in accordance with Rule 13d-3 under the Securities Exchange Act of 1934, as amended. In computing the number of shares beneficially owned by a person or a group and the percentage ownership of that person or group, shares of our common stock subject to options or warrants currently exercisable or exercisable within 60 days after January 23, 2015 are deemed outstanding, but are not deemed outstanding for the purpose of computing the percentage ownership of any other person. Unless otherwise indicated, the address of each individual named below is our address, 80 Blanchard Road, 2 nd Floor, Burlington, Massachusetts 01803. The following table sets forth as of January 23, 2015, the beneficial ownership of our common stock by (i) each person or group of persons known to us to beneficially own more than 5% of the outstanding shares of our common stock, (ii) each of our directors and named executive officers, and (iii) all of our executive officers and directors as a group.At the close of business on January 23, 2015 there were issued and outstanding 21,974,529 shares of our Common Stock entitled to cast 21,974,529 votes.On January 23, 2015 the closing price of our Common Stock as reported on the Nasdaq Capital Market was $0.48 per share. Except as indicated in the footnotes to the table below, each shareholder named in the table has sole voting and investment power with respect to the shares shown as beneficially owned by such shareholder. This information is based upon information received from or on behalf of the individuals named herein. Name and Address Number of Shares Owned Percent of Shares Outstanding Michael Taglich 5.66% Robert Taglich 790 New York Avenue Huntington, NY 11743 9.64% Thomas Massie 5.76% Brett Zucker 2.03% Michael D. Prinn * Kenneth Galaznik * Scott Landers * Joni Kahn * All current executive officers and directors as a group (7) 14.86% *less than 1% Includes 76,923shares issuable upon conversion of convertible notes, 336,065 shares issuable upon the exercise of warrants, and 14,999 shares of common stock subject to currently exercisable options includes options that will becomeexercisable within 60 days of January 23, 2015. Also includes 43,478 shares and 3,000 shares issuable upon the exerciseof warrants owned by Mr. Taglich’s spouse. Includes 153,846 shares issuable upon conversion of convertible notes, 322,065 shares issuable upon the exercise of warrants, and 769,230 shares of common stock issuable upon conversion of Series A Convertible Preferred Stock. Includes 678,332 shares of common stock subject to currently exercisable options (includes options that will become exercisable within 60 days of January 23, 2015). 11 Includes 375,129shares of common stock subject to currently exercisable options (includes options that will become exercisable within 60 days of January 23, 2015). Includes 185,000shares of common stock subject to currently exercisable options (includes options that will become exercisable within 60 days of January 23, 2015). Includes 109,999shares of common stock subject to currently exercisable options (includes options that will become exercisable within 60 days of January 23, 2015). Includes 79,999 shares of common stock subject to currently exercisable options (includes options that will become exercisablewithin 60 days of January 23, 2015). Includes 10,000 shares of common stock owned by Mr. Landers’ children. Includes 44,999 shares of common stock subject to currently exercisable options (includes options that will become exercisablewithin 60 days of January 23, 2015). Includes 1,488,457 shares of common stock subject to currently exercisable options (includes options that will becomeexercisablewithin 60 days of January 23, 2015). 12 Equity Compensation Plan Information We maintain a number of equity compensation plans for employees, officers, directors and other entities and individuals whose efforts contribute to our success. The table below sets forth certain information as of our fiscal year ended September 30, 2014 regarding the shares of our common stock available for grant or granted under our equity compensation plans. Number of securities Number of securities to be issued upon Weighted average remaining available exercise of exercise price of for future issuance outstanding options, outstanding options, under equity warrants and rights warrants and rights compensation plans Plan category (a) (b) (excluding securities reflected in column a) (c) Equity compensation plans approved by security holders (1) $ 0.98 Equity compensation plans not approved by security holders (2) $ 1.25 - Total $ 1.06 1,181,700 On April 12, 2012, the Company’s stockholders approved and adopted the Bridgeline Digital, Inc. 2012 Employee Stock Purchase Plan for a total of 300,000 shares and 26,548 shares were issued in fiscal 2014. The remaining shares are included in column (c). At September 30, 2014, there were 1,508,700 total Warrants outstanding. On October 21, 2010, the Company issued 50,000 common stock warrants to purchase shares of the Company’s common stock to a non-employee consultant as compensation for services rendered. The warrants vested over a one year period and expire on October 15, 2015. Of the warrants issued, 25,000 are exercisable at an exercise price of $1.00 per share and 25,000 are exercisable at an exercise price of $2.00 per share. On May 31, 2012, the Company issued five year warrants to the placement agent in the Company’s private placement. The warrants are exercisable to purchase 217,931 shares of the Company’s common stock at a price equal to $1.40 per share. On June 19, 2013, the Company issued five year warrants to the investors and placement agent in the Company’s private placement. The warrants are exercisable to purchase 460,000 and 230,000 shares, respectively, of the Company’s common stock at a price equal to $1.25 per share. On September 30, 2013, the Company issued five year warrants to the placement agent in the Company’s placement of subordinated convertible debt. The warrants are exercisable to purchase 153,846 of the Company’s common stock at a price equal to $1.30 per share.
